 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGIA MILES,                                     No. 2:19-cv-0402-MCE-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    BENJAMIN LEON ANDRADE, et al.,
15                        Defendants.
16

17          On February 6, 2020, this civil rights case was closed when the court dismissed plaintiff’s

18   fourth amended complaint without leave to amend for failure to state a claim and as frivolous.

19   ECF Nos. 38 & 39. On March 3 and 11, 2020, plaintiff filed letters with the court. ECF Nos. 40

20   & 41. The court takes no action on plaintiff’s filing as this case is now closed. Plaintiff is hereby

21   informed that the court will not respond to future filings in this action that are not authorized by

22   the Federal Rules of Civil Procedure or the Federal Rules of Appellate Procedure.

23          So ordered.

24   Dated: March 16, 2020.

25

26

27

28
